DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the most relevant prior art of record, Stiens et al. (USPG 20190338424, hereinafter ‘Stiens’) discloses elements of the instant invention. For example, Stiens discloses a cutting tool inherently comprising a rake face, flank face and cutting edge portion connecting the two together.
The cutting tool comprises a substrate of cemented carbide/cermet/ceramics/steel/CBN and a multi-layer coating comprising an AlTiN layer including cubic AlxTi1-xN crystal grains (see abstract, which describes a Ti1-xAlxCyNz layer, with y=0 and x being 0.7 or more and less than 0.95).
Stiens does not disclose the crystal grains of the AlxTi1-xN layer being oriented as claimed in a color map of an electron backscattering diffraction image analysis using a field emission scanning microscope along the claimed cross section. It is considered not to have been obvious to one having ordinary skill in the art at the time of filing to arrange the crystal structure of the cutting tool of Stiens or any other prior art cutting tool in the manner claimed, absent impermissible hindsight reconstruction of the instant invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan W Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Alan Snyder/Primary Examiner, Art Unit 3722